DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16,20, and 21) in the reply filed on March 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 20, and 21 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a method for obtaining information regarding a deposition process without significantly more. The claim(s) recite(s) “A method for obtaining information regarding a deposition process for depositing at least one layer on a substrate (18) in a process chamber (15) of a reactor (14), the method comprising: receiving, by a computing device, raw data (RD) that contains at least a temporal sequence of actuation data (SD) for a plurality of actuators (2, 4, 6, 9, 11, 23); determining, by the computing device, process parameters (PP) from the raw data (RD), the determination comprising correlating (41) the raw data (RD); and identifying, by the computing device, a plurality of process steps (P1 to Pn) for depositing the at least one layer on the substrate (18), including a start and an end of each of the identified process steps (P1 to Pn), by analyzing a temporal profile of the process parameters (PP).”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.
Claim 1
Prong 1: Statutory Category?
Yes. The claim provides a series of steps and, therefore is a process.
2A-Prong1 Judicial Exception Recited? 
Yes. The claim recites the limitations of determining process steps for depositing at least one layer on the substrate, including a start and an end of each of the identified process steps. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computing device. That is, other than reciting “by a computing device,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a computing device” language, the claim encompasses the user manually identifying a plurality of process steps. This limitation is a mental process. The identifying a start and an end of each of the identified process steps  limitations, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of by the computing device. That is, other than reciting “by a computing device,” nothing in the claim precludes the identifying step from practically being performed in the human mind. For example, but for the “by the computing device” language, the claim encompasses the user thinking when the process steps should begin and end. Thus, this limitation is also a mental process. 
2A-Prong2 Integrated into practical application? 
No. The computing device in both steps is recited at a high 
level of generality, i.e., as a generic computing device 
performing a generic computer function of 
receiving raw data (determining parameters from the raw data, identifying process steps, analyzing a temporal profile of the process parameters). This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.

2B-Prong 2 Does claim provide an Inventive concept? 

No. As discussed with respect to Step 2A Prong 
Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computing device.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computing device cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible



Claims 2-5, 9,11,12
Prong 1: Statutory Category?
Yes. The claim provides a series of steps and, therefore is a process.
2A-Prong1 Judicial Exception Recited? 
Yes. The claim recites the limitations of identifying.. process steps (claim2), forming characteristic process step variables (claim 3), forming a process step variable (claim 4), comparing process step variables (claim 5), a mean value which has been time-averaged (claim 9), process parameters are determined (claim 11,12). The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but. That is, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, the claim encompasses the user manually identifying.. process steps (claim2), forming characteristic process step variables (claim 3), forming a process step variable (claim 4), comparing process step variables (claim 5), a mean value which has been time-averaged (claim 9), process parameters are determined (claim 11,12). This limitation is a mental process. 
Thus, this limitation is also a mental process. 
2A-Prong2 Integrated into practical application? 
No. The identifying.. process steps (claim2), forming characteristic process step variables (claim 3), forming a process step variable (claim 4), comparing process step variables (claim 5), a mean value which has been time-averaged (claim 9), process parameters are determined (claim 11,12) steps are recited at a high 
level of generality, performing a generic function of identifying.. process steps (claim2), forming characteristic process step variables (claim 3), forming a process step variable (claim 4), comparing process step variables (claim 5), a mean value which has been time-averaged (claim 9), process parameters are determined (claim 11,12). This generic  limitation is no more than mere instructions to apply the exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.

2B-Prong 2 Does claim provide an Inventive concept? 

No. As discussed with respect to Step 2A Prong 
Two, the additional element in the claim amounts to no more than mere instructions to apply the exception.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (US 20140118751 A1; Rajagopalan).
Regarding claim 1, Rajagopalan discloses a method for obtaining information regarding a deposition process for depositing at least one layer on a substrate (18) in a process chamber (15) of a reactor (14),  (Fig. 3; ¶45) the method comprising: receiving, by a computing device, raw data (RD) that contains at least a temporal sequence of actuation data (SD) for a plurality of actuators (2, 4, 6, 9, 11, 23); (Fig. 2, 206-208; ¶40 temperature control actuators, gas flow actuators, plasma adjustment actuators) determining, by the computing device, process parameters (PP) (Fig. 2, 210-220; ¶40-42) from the raw data (RD), the determination comprising correlating (41) the raw data (RD); and identifying, by the computing device, a plurality of process steps (P1 to Pn) for depositing the at least one layer on the substrate (18), including a start and an end of each of the identified process steps (P1 to Pn) (Fig. 2, 220-222; ¶42-43), by analyzing a temporal profile of the process parameters (PP).
	Regarding claim 2, Rajagopalan discloses the method of claim 1, further comprising identifying (by looking at the identified steps with the eyes) a type of at least one of the identified process steps (P1 to Pn) from the process parameters (PP). (Fig. 2, 202-222; ¶38-43)
While the claim claims process steps, the limitations of the claim are abstract ideas. Thus, this limitation is also a mental process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Regarding claim 3, Rajagopalan discloses the method of claim 1, further comprising forming (in the mind) characteristic process step variables (PG) corresponding to measured values (MW) from a plurality of sensors (3, 4, 4', 24, 25, 47) for at least some of the identified process steps (P1 to Pn). (Fig. 2, 202-222; ¶38-43)
Deposition processes are performed by analyzing data from a deposition apparatus which includes sensors, valves, gauges, pumps, actuators, switches, inlets, optics, reactors, and chambers connected to computing device. Data obtained from the apparatus features is used to develop (or alter) process steps in depositing layers. 
While the claim claims process steps, the limitations of the claim are abstract ideas. Thus, this limitation is also a mental process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding claim 4, Rajagopalan discloses the method of claim 1, further comprising: for one of the identified process steps (P1 to Pn), triggering an analysis of one or more in situ measuring systems; and forming a process step variable (PG) corresponding to the one identified process step based on a result of the analysis.(Fig. 2, 202-222; ¶38-43)
Regarding claim 5, Rajagopalan discloses the method of claim 3, further comprising comparing the process step variables (PG) with comparative variables (VG) stored in a process data memory (44), the comparative variables (VG) allocated to one or more process steps that are similar to the identified process steps (P1 to Pn). (Fig. 2, 202-222; ¶38-43)
	Regarding claim 6, Rajagopalan discloses the method of claim 1, wherein the raw data (RD) are extracted from one or more of: (i) a log file (40) in which a temporal sequence of the actuation data (SD) and measured values (MW) from a plurality of sensors (3, 4, 4', 24, 25, 47) are stored; (ii) a unit process sequence control system; or(iii) formula data.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 7, Rajagopalan discloses the method of claim 5, wherein the comparative variables (VG) are formed from measured values (MW) which have been determined in one or more processes which have been carried out previously to the deposition process.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 8, Rajagopalan discloses the method of claim 5, wherein the process step variables (PG) are only compared with the comparative variables (VG) when all of the identified process steps (P1 to Pn) of the deposition process match one or more of a sequence, type, or duration of process steps (P1 to Pn) of processes which have been carried out previously to the deposition process, within prescribed limits.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 9, Rajagopalan discloses the method of claim 5, wherein the comparative variables (VG) respectively contain a mean value which has been time-averaged over measured values (MW) of a plurality of previous processes and contain a value for a range of variance around the mean value of the respective comparative variables (VG), and wherein the process variables (PG) are considered to match the comparative variables (VG) within prescribed limits when the process step variables (PG) respectively lie in the range of variance around the mean value of a corresponding comparative variable (VG) and are considered not to match the comparative variables within prescribed limits when one or more of the process step variables (PG) lie outside the range of variance around the mean value of a corresponding comparative variable (VG).(Fig. 2, 202-222; ¶38-43)
	Regarding claim 10, Rajagopalan discloses the method of claim 3, wherein during the determination of the process step variables (PG) or the comparative variables (VG), one or more of: (i) start-up effects are suppressed; (ii) mean values are formed from the measured values (MW); or (iii) a mean deviation is formed from one or more of the mean values.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 11, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are exclusively determined from the actuation data (SD) of the raw data (RD), and wherein the process parameters (PP) are obtained only from the actuation data (SD) from those actuators (2, 4, 6, 9, 11, 23) which influence the measured values (MW) during any one of the process steps (Pi) by varying a setting of those actuators.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 12, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are determined from the actuation data (SD) of only those actuators (2, 4, 6, 9, 11, 23) that have settings which influence one or more of: (i) a temperature in the process chamber (15), (ii) a mass flow of a metalorganic starting material transported into the process chamber (15) from a source (12) containing a liquid or a solid with a first carrier gas, (iii) a mass flow of a hydride transported into the process chamber (15) with a second carrier gas, or (iv) a total pressure in the process chamber (15).(Fig. 2, 202-222; ¶38-43)
	Regarding claim 13, Rajagopalan discloses the method of claim 1, wherein the actuation data (SD) include one or more of: (i) actuation values for positions of valves (6, 9) or (ii) nominal value specifications for one or more of: (a) a mass flow controller (4), (b) a pressure controller (4'), for controlling a pressure of the process chamber (15), or (c) temperature controllers (23).(Fig. 2, 202-222; ¶38-43)
	Regarding claim 14, Rajagopalan discloses the method of claim 3, wherein the measured values (MW) are one or more of temperature measured values from temperature sensors (24, 25), pressure measured values from pressure sensors (3) or light measured from optical sensors.(Fig. 2, 202-222; ¶38-43)
	Regarding claim 15, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are computed mass flows of gaseous starting materials flowing into the process chamber (15) through one or more of valves (6, 9), mass flow controllers (4), or pressure controllers (4'). (Fig. 2, 202-222; ¶27, 38-43)
	Regarding claim 16, Rajagopalan discloses the method of claim 1, wherein the process parameters (PP) are calculated from: (i) temperature actuation values from temperature controllers (26) for solid or liquid sources (10), (ii) mass flows of carrier gases flowing through source containers (12), (iii) gas pressure in the source container (12), and (iv) positions of valves associated with a source (10).(Fig. 2, 202-222; ¶27, 38-43)
Regarding claim 21, Rajagopalan discloses the method of claim 14, wherein one of the measured values (MW) is a surface temperature of the substrate (18), a surface temperature of a susceptor (17), an optical property of the substrate (18), or a layer thickness of one or more of the at least one layer deposited on the substrate (18). (Fig. 2, 202-222; ¶38-43)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 20140118751 A1; Rajagopalan) in view of Lee et al. (US 20180010243 A1; Lee).
	Regarding claim 20, Rajagopalan discloses the method of claim 1, but is silent on further comprising switching one or more sensors on or off based on one or more of the process parameters (PP), the identified process steps (P1 to Pn) or a type of each of the process steps (P1 to Pn).  (Fig. 2, 202-222; ¶38-43)
Lee discloses a deposition process where a sensor is turned off (¶77) based on a process parameter.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to turn sensors on and off during a deposition process for achieving a layer having an optimal thickness, composition, size, and shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816